Title: To Thomas Jefferson from Joseph Crockett, 9 January 1807
From: Crockett, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            State of Kentucky Lexington 9th Janry. 1807
                        
                        When you appointed me Marshal for this state you gave me a flattering proof not only of your friendly regard,
                            but of your confidence in my integrity, which encourages me to hope that you will excuse the liberty I take in troubling
                            you with this letter, and will impute its contents to no improper motive.
                        I have resided in this Country more than twenty two years, and in all that period have never known it so much
                            divided and agitated as within the last six monthes.
                        This unhappy change has been introduced by the establishment of a news paper in Frankfort call’d the western
                            World, edited by Wood and Street. But directed by a few strong Federalists amongst us, whoe give it all possible support—They have reprobated and condemn’d several of the leading characters in this Country, Col Nicholas & Mr Breckenridge
                            being dead, they think they have nothing to fear Mr. Joseph H Daviess the Attorny for the United States lives in a remote
                            part of this state 150 miles from Frankfort. I shall be silent as to his politicks, The members from this State in
                            Congress know him very well.—The trial of Judge Sebastion and all the proof offered the committee you have before you. I
                            would speak my mind more freely; but knowing our representatives from this state are more able to elucidate the subject
                            than I am, I do not hesitate to declare it as my Opinion the press call’d the western World was set up in Frankfort, for
                            the express purpose of changing the politics of this state from warm republicans to Federalists; and I belive they will
                            effect their purpose if no change in public measures takes place soon.
                        The editors seem chiefly to aim their shaftes at Judge Innes and Mr Brown, of whos conduct you have full
                            proof before you.
                        I had no Idea what effect a news paper set upon foot to
                            answer certain purposes would have on the public mind until I was convinced by experience.
                        What we see in the public prints relative to Col. Burrs descending the River Mississippi alarms the people
                            very much, his project (if any) is not known here as yet.
                        I hope the issue will not be as alarming as has been feared: The people in the Country are true friends to
                            the Union, I be[lieve] I can venter to say there is not one man in
                            twenty disaffected to the Federal Government. 
                  I have the Honor to be Sir respectfully your Hble Servt.
                        
                            Joseph Crockett
                            
                        
                    